PER CURIAM.
The defendant argues that the trial court erred in calculating his jail credit time. The trial court announced in open court that the defendant was entitled to credit from July 2, 1997, to December 31, 1997, and from October 2, 1998, to February 17, 1999. The State did not dispute that the defendant was confined to jail during these time periods. Since a defendant is entitled to credit for all time spent in jail prior to sentencing, see § 921.161(1), Fla. Stat. (1999), the defendant was entitled to 322 days credit, not 289 days credit, as reflected on the written sentencing order. Accordingly, the trial court’s sentencing order is reversed and this case remanded for correction of the jail credit time.
REVERSED AND REMANDED FOR CORRECTION OF ORDER.
WARNER, C.J., DELL and GUNTHER, JJ., concur.